                Case 18-12491-CSS              Doc 1786         Filed 03/19/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                        Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
                                                               :
                                                               : Related D.I.: 1745
                                                               :
---------------------------------------------------------------x

CERTIFICATE OF NO OBJECTION REGARDING DEBTORS’ SIXTH MOTION FOR
  ENTRY OF AN ORDER FURTHER EXTENDING THE EXCLUSIVE PERIODS
       PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE

         I, Stuart M. Brown, an attorney with DLA Piper LLP (US), as counsel to Promise

Healthcare Group, LLC and its affiliated debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases, hereby certify the following:

         1.       On February 25, 2020, the Debtors filed the Debtors’ Sixth Motion for Entry of an

Order Further Extending the Exclusive Periods Pursuant to Section 1121(d) of the Bankruptcy




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages
Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP
Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise
Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc.
(7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise
Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of
Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise
Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls,
Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of
Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success
Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH
Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation
Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development
and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices and
communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
              Case 18-12491-CSS        Doc 1786     Filed 03/19/20    Page 2 of 3




Code [D.I. 1745] (the “Motion”), with the United States Bankruptcy Court for the District of

Delaware (the “Court”).

       2.      Any objections or responses to the Motion were to be filed with the Court and

served upon the undersigned counsel no later than 4:00 p.m. (prevailing Eastern Time) on March

13, 2020 (the “Objection Deadline”).

       3.      As of the date hereof, counsel for the Debtors has not been served with any

objections or responses to the Motion. Further, a review of the Court’s docket indicates that, as

of the filing of this Certificate of No Objection, no responses or objections to the Motion have

been filed.



                          [Remainder of Page Intentionally Left Blank]
             Case 18-12491-CSS         Doc 1786     Filed 03/19/20    Page 3 of 3




       WHEREFORE, the Debtors respectfully request that the form of order attached to the

Motion be entered at the Court’s earliest convenience.


Dated: March 19, 2020
Wilmington, Delaware                        Respectfully submitted,

                                            DLA PIPER LLP (US)

                                            /s/ Stuart M. Brown
                                            Stuart M. Brown (#4050)
                                            Matthew S. Sarna (#6578)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: Stuart.Brown@dlapiper.com
                                                    Matthew.Sarna@dlapiper.com

                                            -and-

                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            John Tishler (admitted pro hac vice)
                                            Katie G. Stenberg (admitted pro hac vice)
                                            Blake D. Roth (admitted pro hac vice)
                                            Tyler N. Layne (admitted pro hac vice)
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 244-6380
                                            Facsimile: (615) 244-6804
                                            Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Blake.Roth@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com

                                            Attorneys for the Debtors and
                                            Debtors in Possession
